Title: William H. Crawford to Thomas Jefferson, 16 June 1814
From: Crawford, William H.
To: Jefferson, Thomas


          Dear Sir.  Paris 16th June 1814.
          I have the honor of transmitting to you a very voluminous letter from your friend Mr. Dupont de Nemours. From the tenor of the letter note accompanying this letter, it appears that he wishes it to be translated into English, & printed in the united States.
          You have no doubt been informed, thro’ the channels of the newspapers, of the great events which have occurred here, and which have entirely changed the political state of Europe. Of the causes of these events, you know as much as we do, who were on the spot.
			 The absolute suppression of the liberty of the press, and the extreme vigilance of the police, under the late Emperor, prevented the disclosure of every circumstance which was offensive to the government. We were wholly unacquainted with the relative forces of the belligerents. We knew as little of the temper and disposition of the French nation.
			 The state of the negociations at Chatillon—the demands which were made—the pretensions which were urged, on the one part, and the other, were wholly unknown, at the moment the Allies entered Paris.
          The same extinction of the liberty of the press, and a considerable part of the vigilance of the police which characterized the late reign, still continue to exist. Neither the Allies, or the present government, seem disposed to give publicity to the official correspondence, which was carried on at  Chatillon. The British minister had promised the Parliament, to produce this correspondence, but the abdication of the Emperor has induced him to retract this promise. The Paris journals, and the venal writers of the day, assert, that the peace is more favorable than would have been granted to Buonaparte. France is therefore indebted to the King for this advantageous treaty. If this assertion is true, nothing is more easy than to prove it. The publication of the official papers presented at Chatillon, by the ministers of the Allies and of France, would put this question at rest. The omission, justifies the conclusion, that the peace which was offered Napoleone, was more advantageous than that which has been imposed upon Louis, the 18th.
			 From the time that I saw Lord Castlereagh was to be sent to the continent I believed that no peace would be made with the late Emperor. To draw on
			 the Emperor of Austria step by step, to consent to
			 dethrone his grand son, was a task of great g delicacy, and no doubt put in requisition all the art and address of the British Secretary. The obstinacy and arrogance of Napoleone strongly seconded his efforts. The man who has 10½ Millions sterling in his pocket, cannot well fail to be very eloquent, and entirely Conclusive in his arguments. This was Lord Castlereaghs situation. Terms of peace, were no doubt offered, which the Emperor of Austria thought reasonable & just, but which his son in law, held to be very unreasonable. These terms, were from time to time modified, and the stupid old Emperor was led imperceptibly to agree, that if these terms were not accepted, that the other sovereigns might adopt such measures as they should deem expedient. Lest he should repent, and change his mind, they kept him at a great distance from Paris, and placed Lord Castlereagh aided by Prince Metternich to watch him, and soothe him into an acquiescence in the measures which were to preclude his grand son from the first throne in the world.
			 The
			 Allies assert in their declaration, issued
			 immediately after the rupture of the negociation at Chatillon, that they were ready to treat with Buonaparte up to the 15th of march.
			 Lord Wellington in his declaration proclamation dated the 1st of February at St Jean De Luz puts up the family of the Bourbons, and hoists the white flag which he declares shall precede him. There can be no doubt that Lord Wellington accordi acted according to his instructions. There can be no doubt also, that this act of his Lordship’s was kept from the knowledge of the Emperor of Austria, until the declaration of the Emperor Alexander was made, in which he states that no treaty would be made with Napoleone or any of his family. Count D’Artois on the 27th of Jany, issued such a proclamation as Lord Wellington’s at Vesoul, and the Emperor of Austria suppressed it, & compelled the Count to leave France, which he did not re-enter until after the Allies were in possession of Paris.
          At the present day, it is asserted, that the principal officers of the Emperor had conspired against him for more than twelve months before his downfal. This is incredible. It presupposes, that these officers reposed that personal confidence in each other, which can be found only among men of
			 principle. I believe that many of his officers, in the civil, and military line, wished his downfal, and contributed to it, as far as they could, individually, without incurring the danger of
			 detection. It is however a matter of no great importance how the change has been effected. The change itself must be eventually serviceable to the world. The reduction of France within its ancient limits will ultimately be for the interest of the United States. The time, and manner in which this reduction has been effected, cannot fail to be immediately injurious to us. The subsidies which England has advanced to the Allies, & the access of artful and designing men of that nation, to the councils of these sovereigns, have enabled them to poison their minds against  the United States. The manner in which the Bourbons have been restored—the leading part which the British general has acted in that restoration, must have made
			 some impression upon the mind of the present King. At the moment of his
			 restoration certainly nothing like sympathy for the United States was manifested in any European cabinet. The Stipendiaries of England, if sensible to this impression, could not with any decency manifest it.
			 I know the American government  expected the good offices of the Emperor Alexander.
			 Our ministers in the approaching negociation at Ghent entertained the same expectations. Admitting the disposition to exist, we have no right to expect any favorable result from its exertion. England has twice refused his mediation in circumstances more favorable to his views than at present. He will not therefore renew the offer unless he intends to resent the refusal. In the present
			 state of maritime Europe, no effectual opposition can be made to the English navy. Time is necessary to restore order into in the fiscal departments of all Europe. A few years will be sufficient for this. The struggle which the great continental powers have made against the gigantic power of the late Emperor, have convinced them of their capacity to accomplish any thing which they shall undertake. The struggle itself has imparted to these nations a degree of energy which never heretofore
			 existed. The Continuance of the American war will make them feel practically, the effects of the maritime usurpations of England. When felt, the remedy will be applied. We must therefore exert our  energies, and prosecute the war, until our enemy becomes rational, or until her injustice, and arrogance shall confederate against her, all the maritime states of Europe. Three years I think will
			 effect this.
          If the negociations at Ghent fail to procure peace, they can hardly fail to produce a considerable degree of unanimity at home. In this event we have nothing to apprehend. We can never negociate under more inauspicious
			 circumstances.
          You will have seen the French constitution before you receive this letter. It is a strange medly. In religion it is greatly in advance of England. The temper
			 and disposition of the nation is very bad. Every thing is unsettled. The demands and expectations of the old, & new nobility, are entirely irreconcilable, & must give the King much trouble. The propensity which he has manifested to restore all the ostentatious pomp of the Roman Catholic religion, & to make his  reign a reign of devotion, incites the ridicule of the great body of the people, and the disgust and discontent of the Protestants. If I am not entirely mistaken Europe was never more unsettled. The peace will be nothing but an armed truce. If the Allies had left the great body of Belgium annexed to France, the peace might have had some duration. As it is, the people of Belgium & of France have been equally dissatisfied disappointed, and are equally dissatisfied.
          I am sensible that I have trespassed too long upon your patience, but when I assure you, that my error is the result of the high respect which I bear towards your person, & for the distinguished services you have rendered your country, I confidently rely upon your indulgence for my pardon. With sentiments of the highest esteem I am sir your most obt & very humbl servt
          Wm H Crawford
        